Citation Nr: 1100582	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1958 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2008 hearing conducted at the RO.  A transcript of 
the hearing is of record.

This case was brought before the Board in December 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran did not serve in the Republic of Vietnam and may 
not be presumed to have been exposed to herbicides, to include 
Agent Orange.

2.	There is no competent evidence of record to indicate the 
Veteran had actual exposure to herbicides, to include Agent 
Orange.

3.	Diabetes mellitus was not manifested in active service or 
within one year of service discharge and any current type II 
diabetes mellitus is not otherwise etiologically related to 
such service.





CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the veteran received notification prior to 
the initial unfavorable agency decision in May 2006.  The RO's 
January 2006 notice letter advised the veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service medical treatment records identified by the Veteran 
have also been obtained.  The appellant has not identified any 
additional treatment records that should be obtained prior to a 
Board decision.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from type II diabetes mellitus that is etiologically 
related to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

As a final note, the Board again observes the Veteran's claim was 
previously remanded in December 2008 and July 2010.  
Specifically, the Board determined that additional development 
was necessary to attempt to substantiate the Veteran's assertion 
that he served in the Republic of Vietnam.  Following the Board's 
remands, the Agency of Original Jurisdiction (AOJ) contacted the 
Department of State and the Air Force Network Integration Center 
History Office (AFNIC/HO) to verify the Veteran's presence in 
Vietnam.  In March 2010, the Department of State responded that 
the Veteran's passport records for the applicable period are not 
available and may be assumed destroyed.  Furthermore, the 
AFNIC/HO replied to the AOJ's requests in January and August 
2010.  In this regard, the AFNIC/HO indicated that unit histories 
for the Veteran's squadron were not submitted for the period in 
question.  As such, the Board finds that there has been 
substantial compliance with its prior remands, and adjudication 
of the instant claim may proceed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts service connection for type II diabetes is 
warranted as directly due to active service.  Specifically, he 
asserts he was exposed to herbicides, namely Agent Orange, as he 
was assigned Temporary Duty (TDY) away from his unit of 
assignment, the 1955th Communications Squadron, during the period 
November 1961 to March 1962.  He contends he was assigned to the 
1st Mobile Communications Group at Tan Son Nhut Airport in 
Saigon, Vietnam.  

Initially, the Board observes that, if a veteran was exposed to 
an herbicide agent during active service, a number of diseases, 
including type II diabetes mellitus, shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2010).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed to an herbicide agent during that service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2010).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  In other words, the 
serviceman must have actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam 
conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

A review of the evidence of record indicates the Veteran was 
assigned to the 1955th Airways and Air Communications Service 
Squadron (later redesignated the 1955th Communications Squadron) 
on February 19, 1961, serving in Japan, and remaining with the 
1955th Communications Squadron until his release from active duty 
in April 1962.  As noted above, the Veteran asserts he was sent 
on TDY to the 1st Mobile Communications Group on a classified 
mission to Tan Son Nhut Airport in Saigon, Vietnam.  

According to the AFNIC/HO, members of the 1st Mobile 
Communications Group were assigned to Vietnam during the 
following periods: Tan Son Nhut October 5-11, 1961, and November 
5 to December 31, 1961; Bien Hoa November 4 through December 
1961; Nha Trang, Pleiku and Da Nang, each January 10 through June 
30, 1962.   However, according to the AFNIC/HO, the 1955th 
Communications Squadron did not submit unit histories and, as 
such, there is no evidence of record to support the Veteran's 
assertion that he was sent on TDY to the 1st Mobile 
Communications Group.  As there is no record of the Veteran 
having served in the Republic of Vietnam and the official record 
indicating that the veteran's unit did not serve in Vietnam, the 
presumption of exposure to herbicide agents does not apply in the 
instant case.  See 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, 
actual exposure to an herbicide agent is necessary in order to 
apply the presumption of service connection in the instant case.  
See generally 38 C.F.R. § 3.309(e).

The Board acknowledges the Veteran has submitted photographs, a 
five-year diary and employment application he asserts supports 
his contention that he served in the Republic of Vietnam.  
However, the Board notes such evidence restates the Veteran's 
assertions that he served in Vietnam, and does not serve as 
evidence of such service.

As a final note, with respect to the Veteran's asserted service 
in the Republic of Vietnam, the Board notes that, even assuming 
arguendo the Veteran was sent on TDY to Tan Son Nhut with the 1st 
Communications Group, the presumption of exposure would still not 
apply in the instant case.  In this regard, the Board again 
observes the AFNIC/HO reported members of the 1st Communications 
Group were at Tan Son Nhut during the periods October 5-11 and 
November 5-December 31, 1961.  However, the period for which the 
presumption of exposure to herbicide agents does not begin until 
January 9, 1962.  See 38 C.F.R. § 3.307(a)(6)(iii).  While there 
is evidence members of the 1st Communications Group served in 
other areas of Vietnam during the presumptive period, there is no 
evidence of record to indicate members served at Tan Son Nhut 
after December 31, 1961.  As such, even if the Board were to 
accept the Veteran's assertions that he served with the 1st 
Communications Group at Tan Son Nhut Airport, the official 
evidence of record would indicate that such service would have 
ended no later than December 31, 1961; therefore, the presumption 
of exposure to herbicide agents would not apply.  Id.  The 
official evidence of record is of greater probative value than 
the veteran's current best efforts to recall events occurring 
more than 40 years ago because the official record is created 
contemporaneously in time with the event and its purpose is to 
accurately record events as they occur.

In the instant case, the Veteran has not alleged actual exposure 
to an herbicide agent; rather, he relies solely on the 
presumption of exposure.  See, e.g., August 2006 notice of 
disagreement; see also February 2007 substantive appeal.  
Furthermore, there is no evidence of record to suggest actual 
exposure to an herbicide agent in the instant case.  As such, the 
Board finds the Veteran was not exposed to herbicides in service 
on either a presumptive or actual basis.  Therefore, the 
Veteran's claim for service connection for type II diabetes 
mellitus as secondary to herbicide exposure must fail.  

As the Veteran's claim of service connection for type II diabetes 
mellitus as secondary to herbicide exposure fails, the Board will 
consider whether the evidence demonstrates that this disorder was 
incurred during service or is otherwise related to service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, 
the Board finds that a preponderance of the evidence is against 
the Veteran's claim, and the claim of service connection for type 
II diabetes mellitus must be denied.

While the evidence reveals that the Veteran currently suffers 
from type II diabetes mellitus, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disability to his service or any incident or disorder incurred 
therein.  With regards to direct service connection, service 
treatment records are absent complaints, findings or diagnoses of 
diabetes mellitus.  In addition, during the March 1962 clinical 
examination for separation from service, there is no indication 
of a chronic endocrine disorder noted.  Thus, there is no medical 
evidence that shows the Veteran suffered from diabetes mellitus 
during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
type II diabetes mellitus.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between the 
current disability and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
diabetes mellitus and an event or occurrence in service.  The 
Board acknowledges that the Veteran himself has claimed that his 
currently diagnosed diabetes mellitus is etiologically related to 
his active service.  However, as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The Veteran has 
submitted private treatment records dated July 2004 noting a 
"long history" of type I diabetes mellitus.  An April 2005 
private treatment record notes the Veteran was returning for 
follow-up of his type II diabetes mellitus.  There is no 
competent evidence of record that provides an indication of when 
the Veteran was first diagnosed with diabetes mellitus, type I or 
type II.  However, the Veteran indicated he first sought 
treatment for this condition in 1968.  See December 2005 claim 
for benefits.  This is approximately six years since the Veteran 
separated from service; this lapse in time between the Veteran's 
active service and the first evidence of diabetes mellitus weighs 
against the Veteran's claim.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including diabetes mellitus , 
may be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge. 38 
C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the Veteran 
has indicated he was first treated for diabetes mellitus no 
earlier than six years after discharge from active service.  
Therefore, the presumption of service connection does not apply 
in this case.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed diabetes mellitus is etiologically related to his 
active service.  The normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service, 
is also probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not warrant 
presumptive service connection for the Veteran's diabetes 
mellitus, because this condition did not manifest to a degree of 
10 percent within one year of his discharge from active service, 
nor does the evidence indicate the Veteran was exposed to an 
herbicide agent either on a presumptive or actual basis.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for diabetes 
mellitus on both a presumptive and direct basis, and the benefit 
of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


